In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00337-CR

LINDA FRANCIES THOMAS, Appellant            §    On Appeal from the 355th District
                                                 Court

                                            §    of Hood County (CR11135)

V.                                          §    January 10, 2019

                                            §    Per Curiam

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete $15 from

the total costs assessed, leaving total costs of $457. We likewise modify the bill of

costs and the order to withdraw funds to delete $15, reducing the total court costs,

fees, and restitution to $2,348.62. It is ordered that the judgment of the trial court is

affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM